Name: 2014/399/EU: Council Decision of 24 June 2014 establishing the position to be adopted on behalf of the European Union within the General Council of the World Trade Organization on the accession of the Islamic Republic of Afghanistan to the World Trade Organization
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  world organisations
 Date Published: 2014-06-27

 27.6.2014 EN Official Journal of the European Union L 188/66 COUNCIL DECISION of 24 June 2014 establishing the position to be adopted on behalf of the European Union within the General Council of the World Trade Organization on the accession of the Islamic Republic of Afghanistan to the World Trade Organization (2014/399/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and the first subparagraph of Article 207(4), in conjunction with Article 218(9), thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 21 November 2004, the Government of the Islamic Republic of Afghanistan applied for accession to the Marrakesh Agreement establishing the World Trade Organization (WTO), pursuant to Article XII of that Agreement. (2) A Working Party on the accession of the Islamic Republic of Afghanistan was established on 13 December 2004 in order to reach agreement on terms of accession acceptable to the Islamic Republic of Afghanistan and all WTO Members. (3) The Commission, on behalf of the Union, has negotiated a comprehensive series of market opening commitments on the part of the Islamic Republic of Afghanistan which satisfy the Union's requests. (4) Those commitments are now embodied in the Protocol of Accession of the Islamic Republic of Afghanistan to the WTO (the Protocol of Accession). (5) Accession to the WTO is expected to make a positive and lasting contribution to the process of economic reform and sustainable development in the Islamic Republic of Afghanistan. (6) The Protocol of Accession should therefore be approved. (7) Article XII of the Agreement establishing the WTO provides that the terms of accession are to be agreed between the acceding Member and the WTO, and that the Ministerial Conference of the WTO approves the terms of accession on the WTO side. Article IV.2 of the Agreement establishing the WTO provides that in the intervals between meetings of the Ministerial Conference, its functions shall be conducted by the General Council. (8) Accordingly, it is necessary to establish the position to be adopted on the Union's behalf within the General Council of the WTO on the accession of the Islamic Republic of Afghanistan to the WTO, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union within the General Council of the World Trade Organization on the accession of the Islamic Republic of Afghanistan to the World Trade Organization is to approve the accession. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 24 June 2014. For the Council The President E. VENIZELOS